United States Court of Appeals
                                                                                         Fifth Circuit

                     IN THE UNITED STATES COURT OF APPEALS                            FILED
                                                                                    July 12, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                               Charles R. Fulbruge III
                                      No. 04-51390                                     Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
ALEJANDRO MARTINEZ-FLORES also known as, Raul Torres-Lopez
                        Defendant - Appellant
                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, Del Rio
                             2:04-CR-317-1-AML
                           ---------------------
Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that appellee’s unopposed motion to vacate

appellant’s sentence is GRANTED.

       IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand to the district court for resentencing is GRANTED.

       IT IS FURTHER ORDERED that appellee’s alternative motion to

extend time to file appellee’s brief for a period of fourteen

(14) days after this court’s denial of motion to vacate and

remand is MOOT.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.